Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 01/13/2021; and IDS filed on 10/14/2020, 04/01/2020, and 09/30/2019.
Claims 1-40 are pending in the instant application.
Claim 29 is drawn to non-elected species.
Claims 1-22, 29 and 31-40 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group III (claims 23-30) and specie elections of “DMPC” and “citalopram” in the reply filed on 01/13/2021 is acknowledged.
	Note, claim 29 is drawn to non-elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-28, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,753,674; 9,682,041; 10,258,691; 10,238,602; 

Claim 23-28, 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/700,558;  16/660,263; 16/433,555; 16/246,232; 16/432,498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-applications recite a method for preventing or treating one or more cardiac channelopathies, irregularities or alterations in cardiac patterns, or both in a human or animal subject comprising the steps of: identifying the human or animal subject in need of prevention or treatment of the one or more cardiac channelopathies, irregularities or alterations in cardiac patterns, or both; and administering to the human or animal subject a therapeutically effective amount of a composition comprising: one or more pharmacologically active agents that causes at least one of I.sub.Kr channel inhibition or QT prolongation by inhibiting the activity of an ether-a-go-go-related gene (hERG); one 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 23-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MADDEN et al (US 2002/0110586) in view of NEEDHAM et al (US 6,143,321).
Applicant’s claims are directed to a method for preventing cardiac irregularities in a subject comprising of: administering to the subject, lysophosphatidylglycerol, and an active agent.
MADDEN teaches a method for treating cancer comprising of: administering to a human subject (see [0013]) a liposomal cancer drug (see [0011]), such as tamoxifen (see [0057]), which is a drug that could cause cardiac irregularities (see Applicant’s disclosure); and empty liposomes (see [0011]; [0028]), wherein the serum half-life of the liposome is prolonged by the empty liposomes in the formulation (see [0012]). Additional disclosures include: phospholipids (see [0037]); an enormous variety of lipids are known in the art which can be used to make the liposomes (see [0037]), wherein it will be readily apparent to those of skill in the art that any of a variety of lipids can be used to form the liposomal composition (see [0012]); liposomes having a size of from about 0.05 microns to about 0.15 microns (see [0045]), which is 50-150nm.

NEEDHAM teaches the prior art had known of making liposomes from lysophosphatidylcholine (see col. 3, line 45-49), such as DMPC (see col. 29, line 40).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate (1) lysophosphatidylcholine, such as DMPC, as the phospholipid for making the liposomes in MADDEN or (2) incorporate empty liposomes to NEEDHAM’s composition.  The person of ordinary skill in the art would have been motivated to make those modifications, because (1) lysophosphatidylcholine, such as DMPC, are well-known in the prior art of liposomes and (2) the empty liposomes would increase the half-life of the liposomal cancer drug, and reasonably would have expected success because both references dealt with liposomal cancer drugs.
	Although the reference is silent about preventing cardiac irregularities, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration 
Note, Applicant's specification does not explicitly teach the exact range for therapeutically effective amount of active agents or the effective amount of lysophosphatidylglycerol for treating human. For compact prosecution purposes, any amount of active agent or lysophosphatidylglycerol will read on therapeutically effective for human, unless proven otherwise.

Claims 23-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over HELSON (US 8,753,674) in view of CERUNDOLO et al (US 2014/0050780)
 	HELSON teaches a method for preventing or treating QT prolongation (see abstract) arising from administration of an active agent that causes an active agent-induced channelopathy (see abstract; and claim 1) in a subject comprising of: (1) identifying the subject in need or prevention/treatment of a disease treatable active agent that causes a drug-induced channelopathy (see claim 1); (2) liposomes of phospholipids, such as phosphatidylcholine or lysophosphatidylethanol-aminie (see col. 4, line 37-40), which reads on providing an amount of lysophosphatidyl compound; (3) administering to the subject an effective amount an active agent, such as citalopram (see col. 16, line 24). Additional disclosures include: adapted for oral administration (see col. 4, line 26-27). 
	HELSON does not teach using the specific phospholipid, such as DMPC.

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a phospholipid, such as DMPC, into HELSON’s method. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because DMPC is a functional equivalent of phospholipids.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618